I wish to greet you all and
express my great pleasure at having this opportunity to
address this Assembly. I also wish to thank the United
Nations, once again, for everything it has done and is
doing for my country. Specifically, I would like to
stress the importance of giving support to the returnees
who were expelled from their homes.
Bosnia and Herzegovina is a multi-ethnic country
in which Bosnian Muslims, Orthodox Serbs, Catholic
Croats, Jews and many other ethnicities lived in peace
and tolerance for hundreds of years. In Sarajevo and in
most other Bosnian towns, one can find mosques,
Orthodox and Catholic churches and Jewish temples
that have stood side by side for hundreds of years. For
this reason, Sarajevo is called the Jerusalem of Europe.
Preserving the multi-ethnic structure of Bosnia
and Herzegovina, with all its characteristics and
diversities, presents an historic challenge, not only to
Europe, but to the whole world. Bosnia and
Herzegovina is the foremost meeting point of world
cultures and religions. It therefore refutes the theory of
the clash of civilizations.
I would like to update you on the situation in my
country, which has made significant progress over the
last nine years.
The infrastructure destroyed in the war has been
rebuilt and macroeconomic stability has been achieved,
with only 1 per cent inflation. The banking system has
been consolidated and foreign debts are being paid off.
Since the post-war period, the gross domestic product
has increased three times over and national reserves
have increased 14 times over. Foreign currency
reserves and savings are constantly increasing as well.
We are on the right path to meeting all the
requirements for starting negotiations with the
European Union (EU) on stabilization and association
agreements. Due to the Republika Srpska entityís
failure to cooperate with the International Criminal
Tribunal for the former Yugoslavia (ICTY), we have
been unable to gain Partnership for Peace membership,
although we meet all of the requirements.
Strong reforms are under way in the areas of
education, customs, taxes, security and the defence
2

system. Many new central institutions have been set
up, such as the Defence and Security Ministry, the
intelligence service, the Bosnia and Herzegovina Joint
Military Command and others. Compared with the
approximately 500,000 soldiers of the three separate
armies in 1995, the Bosnia and Herzegovina military
forces now have 12,000 soldiers. The North Atlantic
Treaty Organization (NATO) had some 70,000 soldiers
in Bosnia in 1996, and the Stabilization Force (SFOR)
now has about 7,000. The security situation is stable;
the peace has never been broken. Since the Dayton
Peace Accords were signed, not a single foreign soldier
has been killed in Bosnia. Instead of being a consumer
of international aid, Bosnia and Herzegovina is
increasingly becoming a participant in international
peace missions, such as those in the Democratic
Republic of the Congo, Sierra Leone, Ethiopia, Liberia,
Timor-Leste, Haiti and others.
The common foreign, security and defence
policies of the European Union have enabled the EU to
take the leading role in Bosnia and Herzegovina. By
the end of this year, EU military forces will take over
from SFOR in Bosnia.
The positive stabilization process - as well as
the overall progress made not only in Bosnia, but also
in the other countries created after the dissolution of
the former Yugoslavia - is being slowed down by an
inappropriate attitude towards war crimes and war
criminals. Some public and political officials are trying
to find an excuse for the war crimes, saying they were
committed in the interest of vital ethnic protection. Yet
war criminals are treated as national heroes. This must
be changed. Only on the basis of truth and justice can
we build confidence and reconciliation among the
people and friendly relations among our respective
countries.
The International Criminal Tribunal for the
Former Yugoslavia has an irreplaceable role to play in
that process. We deeply appreciate the work it has done
so far. In our view, it must finish the trials that have
already begun, particularly those of the highest-level
officials. Some of the cases not yet completed can be
transferred only to courts of countries where the crimes
happened. This can be done only when those countries
are prepared to guarantee fair and correct trials.
Full cooperation with the ICTY must be an
unavoidable requirement for accession to Euro-Atlantic
institutions. Moreover, it is not enough to arrest and
prosecute only war criminals on the ICTY's list. Local
courts in our respective countries must prosecute
thousands of other war criminals who are still at large,
who constitute a destabilizing factor, who hinder
positive processes, and who are often connected with
organized crime.
In my country, we are going to establish within
the Bosnia and Herzegovina Court a war crimes
chamber. The chamber will take over some of the
Hague Tribunalís cases, but it will also prosecute many
other criminals. It is going to be The Hague in
miniature. We will therefore need technical and
financial support, and we will have to involve
international judges and prosecutors with experience in
such trials, above all those who have worked at The
Hague Tribunal.
Next year will be the tenth anniversary of the
genocide against Bosnian Muslims in the United
Nations safe havens of Srebrenica and Zepa. The
people most responsible for that genocide, as well as
for all other war crimes committed in Bosnia and
Herzegovina - Radovan Karadzic and Ratko
Mladic - have not yet been arrested. Those two men
are responsible for the death of about 200,000 people.
From this rostrum, I call on all in authority to arrest
them.
The outstanding issue of about 15,000 missing
persons, whose bodies are spread among numerous
mass graves throughout the country, 320 of which have
been found so far in Bosnia, presents a big problem for
my country. We need help in finding the missing and
identifying them.
The political system set up by the Dayton and
Washington Agreements played a positive role in
establishing peace, reconstruction and progress in my
country. However, they are now increasingly becoming
an obstacle to further development and progress. The
current administration in Bosnia, with a federation
composed of 10 cantons, a republic and a district -
strong entities and a weak State - is an obstacle in our
way towards Euro-Atlantic integration. It is an
extremely complicated and expensive system that is
barely operational. The people, both in Bosnia and
Herzegovina and outside, are aware of this to varying
degrees.
I believe the time is coming for domestic political
representatives to start to discuss the revision of
Bosnia's constitution and its compliance with
3

international conventions. We have to create an
efficient State with institutions and mandates that will
enable us to become a full member of the EU and
NATO. I hope we will get support and help from
friendly countries and the international community as a
whole. A good opportunity for this will be next year,
the tenth anniversary of the signing of the Dayton
Peace Accords. It is time for Bosnia to turn from the
Dayton phase to the Brussels phase.
Bosnia and Herzegovina is sincerely and firmly
committed to strengthening friendly relations with the
neighbouring Republic of Croatia and the State Union
of Serbia and Montenegro on the basis of mutual
respect for sovereignty, territorial integrity and
equality. Our geographical location, history, ethnic
composition and economic and infrastructure
connections are leading us towards overall cooperation.
We are aware that, without a resolution of disputed
issues, we cannot proceed further to European
integration; we already have achieved some progress in
this regard.
The countries of South-Eastern Europe have
made huge individual and joint efforts to achieve great
progress in changing the stereotype of the region as a
backward, problematic and conflict-ridden area of the
European suburbs. Regional cooperation is being
promoted in the areas of defence, security, border
control, free markets, visa regimes, combating
corruption and organized crime and the protection of
ethnic and religious minorities.
The issue of borders in the region cannot and
must not be opened again. We have to arrange such
matters in compliance with European standards.
However, we have to open the issue of cooperation
with respect to borders, since it is in our common
interest.
I think that the Iraqi crisis needs to be resolved
simultaneously with the Palestinian issue. We therefore
support the initiative of the Quartet and the road map
as a basis for setting up a sincere dialogue between the
two States, with United States mediation. We also
strongly condemn all terrorist acts, as well as execution
without trial of Palestinian religious leaders. We
strongly condemn the Israeli side's construction of the
protection wall.
We are happy with the consensus among Security
Council members on the transfer of sovereignty from
coalition forces to the legitimately elected legal and
executive authorities in Iraq. We think the United
Nations should take the leading role in shaping the
future of Iraq. The Iraqi people need to govern their
own country, and the military forces that control the
territory must respect the Geneva Conventions and
humanitarian law. The territorial integrity and
sovereignty of Iraq must be preserved, including
sovereignty over its natural resources. We call for
protection of Iraq's world heritage civilization and holy
places, such as Karbala and the Imam Ali mosque in
Najaf. With a view to helping the people of Iraq and
contributing to the establishment of peace there,
Bosnia and Herzegovina has sent a unit to Iraq to
destroy mines and unexploded devices.
My country is sincerely committed to combating
international terrorism and is an active participant in
the international anti-terrorist coalition. Terrorism is
not only a threat to peace and security; in our view, it is
immoral and counterproductive. It is immoral because
innocent people are killed, and it is counterproductive
because terrorism cannot resolve problems. It only
produces new ones. In that regard, I would like to
highlight here the example of Bosnian Muslims, since
we were the major victim of the aggression against
Bosnia between 1992 and 1995. We managed to defend
ourselves, but both during and after the war we never
turned our hands to revenge or terrorism.
Allow me to review the issue of Security Council
reform, as well as that of strengthening the efficiency
of the mechanisms of the United Nations. The citizens
of Bosnia and Herzegovina know from their own
experience what a lack of proper and efficient United
Nations action can mean. If United Nations
mechanisms were more efficient, the aggression
against Bosnia and Herzegovina would not have
happened or, at least, the war would not have been so
long. If they were more efficient, then genocide would
not have been committed in the United Nations safe
havens of Srebrenica and Zepa. For that reason, I want
to remind everyone of the Organizationís obligation to
assist the survivors in those areas.
When considering the situation in the world
today, the question of efficient cooperation in the area
of security is inevitably raised. The Security Council
needs to be the leading factor for peace and stability in
the world. It has to have at its disposal mechanisms
that can be operated with efficiency and speed in order
to prevent conflicts from becoming military clashes.
4

Among other proposals, we support the initiatives
to enlarge the Security Councilís membership.
Bosnia and Herzegovina wants to become a non-
permanent member of the Security Council. In terms of
Security Council efficiency, our experience has been
mostly a negative one. Through our participation in the
work of the Council, we hope to prevent a repetition of
our experience elsewhere in the world. Therefore, we
take this opportunity to confirm our intention of
putting forth our candidature for the 2010-2011 term.
Bosnia and Herzegovina deserves that honour and we
are determined to prove our worth.